Mr. President, the delegation of St. Vincent and the
Grenadines welcomes your election to preside over the work
of the General Assembly at this its forty-eighth session. By
your elevation to this exceedingly demanding position, the
General Assembly has acknowledged your well-known
personal merits, proven ability and professional skills. I am
confident that you will guide this session to a successful
conclusion of the business before us.
Your country, Guyana, shares a number of common
interests and affinities with St. Vincent and the Grenadines
and other sister States in the Latin American and Caribbean
region. It is therefore with a deep sense of pride that we
congratulate you on your unanimous election and pledge the
full cooperation of the delegation of St. Vincent and the
Grenadines throughout the difficult and challenging period
ahead.
St. Vincent and the Grenadines was pleased to be in the
Chair in August 1992 when the Group of Latin American
and Caribbean Countries (GRULAC) unanimously endorsed
the Caribbean candidature for the Presidency of the General
Assembly at its forty-eighth session. It was the first time
that the Group had so acted, and I wish to congratulate all
those who were involved in the Caribbean Community
(CARICOM) effort, and to thank all member states of the
GRULAC for their cooperation. We in CARICOM are
steadfast in our commitments, and this demonstration of
hemispheric solidarity augurs well for continued
strengthening of our ties, not only in placing candidates in
important positions in the international arena, but even more
critically in promoting and securing the best interests of our
member countries in the post-cold-war world.
I wish to take this opportunity to express our deep
appreciation to your predecessor, Mr. Stoyan Ganev, former
Foreign Minister of Bulgaria, for the able and inspired
manner in which he guided the work of the General
Assembly at its forty-seventh session .
I wish also to thank the Secretary-General,
Mr. Boutros Boutros-Ghali, for the extraordinary role he is
playing in shaping the future of the international system.
St. Vincent and the Grenadines welcomes the
representatives of the States newly admitted to membership
of the United Nations, namely, the Czech Republic,
Slovakia, The Former Yugoslav Republic of Macedonia,
Eritrea, the Principality of Monaco, and Andorra. We
particularly wish to congratulate the people of Eritrea on
winning the long battle for their self-determination, and we
express the hope that their diligence in the pursuit of
political independence will be combined with an appropriate
strategy for economic achievement.
The admission of a nation to this body always marks a
significant event in the international arena as it takes us
another step forward towards the objective of universal
representation.
Adherence to the purposes and principles of the United
Nations Charter and the right of the world’s peoples to self-
determination are the main barometers used in the admission
of States to membership of this body of nations. However,
the Republic of China on Taiwan, a nation of over
21 million inhabitants, which today has one of the most
vigorous economies in the world, is excluded from
membership of the United Nations. In this post-cold-war
era, when a number of countries which once had a single
identity and representation in this Organization now find
ready admission as separate and sovereign members, it is
appropriate that all States capable of maintaining such
sovereign identity be so recognized. Moreover, the Republic
of China on Taiwan has demonstrated its capacity to be in
the forefront of world economic development and should be
provided with an opportunity to participate in, and contribute
to, the programmes of the United Nations.
My delegation heralds the signing of the United
Nations- brokered Governors Island Accord last July by
President Aristide and the military-backed Government of
Haiti, headed by General Raoul Cedras, as an historic
opportunity for the Haitian people, the hemisphere, and the
principle of democratic rule. The interim period until
President Aristide’s return to Haiti on the 30th of this month
must be a time for healing and laying the groundwork for a
smooth take-over, and for a concerted rehabilitation process
aimed at bringing some measure of economic and political
stability to that long-suffering country.
My delegation takes this opportunity to reiterate our
solidarity with the Haitian people, who have struggled over
the past months amidst persistent and blatant human rights
abuses and political repression. We hail the efforts and
initiatives taken by the United Nations, the Organization of
American States, and the Government of the United States
of America in bringing the usurpation of authority to an end.
Let us pray that the clear message from the resolution of the
Haitian crisis by international response will halt the
ambitions of the various military aspirants there.
As the United Nations moves to perform its
peace-keeping, peacemaking and peace-enforcing roles in
Forty-eighth session - 12 October l993 7
many troubled areas around the world, harassment, beatings
and murder of its personnel, both civilian and military, are
on the rise. Earlier in the year a number of United Nations
personnel in the Middle East and Cambodia were slain.
These killings followed the murder of a nurse working with
the United Nations Relief and Works Agency for Palestine
Refugees in the Near East (UNRWA) in Gaza and of a
United Nations driver in Afghanistan. This year the world
has also been shocked by the deaths of a number of
Pakistanis, Italians, Moroccans, Americans and nationals of
other countries serving in the United Nations Operation in
Somalia (UNOSOM).
My Government takes this opportunity to express its
condolences to the Governments and peoples of those
countries whose nationals paid the ultimate price in their
desire to bring peace and deliver humanitarian assistance to
the suffering peoples of the world. We also wish to express
our sympathy to the bereaved families of all those United
Nations personnel who died in the line of duty. Member
States must be reminded of their responsibility to protect
United Nations workers and of their obligation to act
promptly and effectively to deter, prosecute and punish all
those responsible for violence.
We salute the courage and commitment of those
dedicated people who continue to accept considerable
personal risks in order to carry out United Nations missions.
The international community must take appropriate steps to
protect its members and we eagerly await the submission of
concrete proposals designed to enhance the safety and
security of United Nations forces and personnel.
It is evident that the perceived disarray in the United
Nations military operation in Somalia is fuelling instability
in the country and detracting from the achievement of the
original goals of restoring peace and security and ensuring
the distribution of humanitarian relief, thereby paving the
way for the re-establishment of civil society in the country
at large. Naturally, these objectives cannot be achieved
unless the international community continues to work in
earnest to ensure that disarmament is achieved throughout
the country in conformity with the provisions of the Addis
Ababa agreement of March 1993, to which all factions are
signatories.
In this regard, my delegation is of the view that
appropriate measures must be taken against those who
continue to impede disarmament, in direct contravention of
Security Council resolutions and the Addis Ababa
agreement. My delegation welcomes signs of a willingness
to negotiate on the part of rebel forces.
From this point on all actions by the United Nations in
Somalia should be aimed at winning the trust of the Somali
people as a prerequisite to the re-establishment of peace and
security, national reconciliation, restoration of the Somali
State and the reconstruction and development of the country.
My delegation congratulates the Palestine Liberation
Organization (PLO), under the leadership of Mr. Yasser
Arafat, on concluding an agreement with the Rabin
Government of Israel to end hostilities among their peoples.
We see this as a significant first step that will fail unless it
leads to the implementation of the resolutions long agreed to
in the United Nations on the territories occupied by Israel
and the acceptance by the United Nations of Palestine to
membership. Just as my delegation has persistently endorsed
the right of Israel to exist within secure borders, we assert
the same right for Palestine. At the forty-fifth session of the
Assembly, when we were discussing the invasion of Kuwait,
my delegation called on this body to demonstrate consistency
in responding to its resolutions, and we do so again.
We wish to congratulate the Government of Norway on
the pivotal and historic facilitating role they played in the
process of mediating in the Palestinian/Israeli conflict. We
admire the dignified manner of their contribution and
subsequent response.
The rapidly deteriorating situation in Bosnia and
Herzegovina cries out for urgent resolution. The state of
affairs cannot be tolerated much longer. Immeasurable harm
in both human and material terms has already been done,
and the Serbs and Croats appear to be bent on the
dismemberment of Bosnia and Herzegovina through border
changes, by force and by ethnic cleansing. The international
community cannot agree to a solution dictated by the Serbs
and Croats at the expense of the Bosnian Muslims. We also
cannot accept any territorial solution unless it has the
agreement of the three parties. My delegation wishes to
state unequivocally that the measures necessary to bring
about a reversal of the Serbian aggression must include the
immediate immobilization of heavy weapons, placing them
under effective international control, and the effective
enforcement of comprehensive sanctions on the Federal
Republic of Yugoslavia until all the conditions in the
relevant Security Council resolutions are met. My
delegation calls on all those with the resources to influence
a return to normality in this part of the world to honour their
moral responsibility.
The end of the cold war has resulted in a new spirit of
cooperation between erstwhile enemies. Ongoing
8 General Assembly - Forty-eighth session
restructuring of the world body is designed to enhance the
capacity of the Organization for preventive diplomacy,
peace-keeping and peacemaking. Regrettably, these changes
do not mean the end of bloody regional conflicts. The strife
in Bosnia and Herzegovina, Nagorny Karabakh and Liberia
continues. In Angola, Sudan, Afghanistan and Tajikistan
there is conflict and distress.
The demands on the United Nations for peace-keeping
and peace-building are increasing daily in the number of
operations and personnel as well as in the scope of their
mandates. But in order to bring peace and security to these
troubled areas the international community must redouble its
efforts to bring about a resolution of their conflicts.
One of my country’s most important priorities is
support for the right of all peoples living under colonial or
alien domination and/or foreign occupation to self-
determination and independence. Stressing our commitment
to the goal of the complete eradication of colonialism, we
once again pledge to strengthen our solidarity with all those
countries facing aggression or intervention or interference in
their internal affairs.
Consistent with this position, we strongly condemn the
continuous efforts of certain segments of South African
society to perpetuate the system of apartheid. At the same
time, we welcome the recent progress towards the
establishment of a non-racial democracy, paving the way for
the first non-racial elections, scheduled for April 1994, and
the eventual reintegration of that country into the
international political and economic community.
We welcome the adoption by acclamation on Friday, 8
October, of the General Assembly resolution in support of
Mr. Nelson Mandela’s call for the immediate lifting of
sanctions against South Africa.
The delegation of Saint Vincent and the Grenadines is
particularly pleased that four vital pieces of legislation,
setting up, the Independent Electoral Commission, the
Independent Media Commission, the Independent
Broadcasting Authority and the Transitional Executive
Council have been adopted by both the Negotiating Council
and the South African Parliament, and are in the process of
being enacted into law.
With the changing world environment the Organization
has been catapulted into new prominence and there has been
renewed hope, and high expectation, as well as new ideas on
the functioning of the General Assembly. The same
movement of change is also of vital importance in the
Security Council and in the economic and social fields. Let
us not lose the momentum in our quest to give new life to
the Organization.
The General Assembly is a body that has been
functioning below the capacity envisaged by its founding
fathers. On the other hand, we have a Security Council that
has expanded in scope and power without a corresponding
increase in its membership or a reorganization of its
functions. The need has also been established for
strengthening the role of the Economic and Social Council
through a better distribution of its functions and a
rationalization of its activities.
My delegation is of the view that at a minimum the
Security Council should be expanded to allocate permanent
seats to Japan and Germany and up to six new rotating seats
to be filled on a regional basis in order better to reflect the
increased membership of the United Nations and the
changed international situation. Certainly, we do not grant
to Japan and Germany the recognition they richly deserve.
The Rio de Janeiro Earth Summit was about nations
joining together in common resolve to do a better job in the
future and to offer our children the hope for a brighter
tomorrow. The centrepiece of this international effort,
Agenda 2l, is a blueprint for our planet which the
Governments of the world adopted by acclamation. With the
creation of a Commission on Sustainable Development and
the restructuring of the economic and social functions of the
United Nations, we now have the institutional arrangements
in place to ensure that the measures prescribed by Agenda
21 are adequately addressed.
In the interim between Rio and the convening of the
first substantial session of the Commission on Sustainable
Development, it appeared to many that the spirit of Rio was
beginning to fade away, due in part to the failure of the
industrialized countries to make firm financial commitments
to the programme approved at UNCED. There is, however,
renewed hope because, since the June session of the
Commission, machinery has been firmly put in place to
follow up on pledges made at the Rio Summit.
The establishment by the Commission of two working
groups to tackle the thorny issues of financial flows and
technology transfer to the developing countries of the South,
in addition to reviewing mechanisms for innovative financing
of Agenda 21 and for analysing conditions that determine the
flow of financial and economic resources, such as debt
relief, terms of trade and commodity prices, is a positive
approach, and it should give new impetus to the
Forty-eighth session - 12 October l993 9
implementation of the global plan which the Rio Summit
adopted to protect the world from environmental degradation
through the twenty-first century. We wish to thank those
who have contributed to the Global Environment Facility,
which makes grant funding available to poor countries so
that they may properly shoulder their share of environmental
responsibilities in our global community.
As we observe new trends in the world economy, it is
noteworthy that there is potentially greater capacity for
growth of real consumption in developing countries than in
the developed ones. Those of us who live in small island
States have limited options in response to the international
economic environment. The banana industry, which is the
lifeline of our economies in Saint Vincent and the
Grenadines and the other countries of the Windward Islands,
is currently under threat of extinction. My delegation wishes
to record, at this session of the General Assembly, our
gratitude to the European Economic Community for its
support for this vital component of our economies.
Saint Vincent and the Grenadines is a small developing
archipelagic State, with all the generic circumstances
associated with small size, limited resources, geographical
dispersion and relative isolation from markets. Naturally we
also have advantages, which we continue to exploit in the
national interest. Development in all its forms is of
paramount national importance to us. In this regard, we
look forward with enthusiasm to the World Summit for
Social Development in 1995, the International Conference on
Population and Development in 1994, and the Global
Conference on the Sustainable Development of Small Island
Developing States, which is scheduled to convene in
Barbados in 1994. It is our fervent hope that the
international community will recognize the special
characteristics and developmental needs of this category of
countries, which have not changed in the new configuration
of world politics. We pray also that there will be tangible
benefits following the conclusion of these Conferences.
The United Nations has designated 1993 the
International Year for the World’s Indigenous People.
Forced off their ancestral lands by settlers and colonizers,
indigenous peoples in many parts of the world have faced
untold discrimination and poverty and are often afforded
little say in their political future. It is no surprise, therefore,
that they are increasingly seeking to exercise their full range
of human rights. The world’s communities are urged to
treat minorities and indigenous peoples, and persons
belonging to them, on the basis of equality, and to take
measures that would, inter alia, facilitate their full
participation in all aspects of the political, economic, social,
religious and cultural life of the society.
My delegation is proud to state that in Saint Vincent
and the Grenadines the indigenous people, the Caribs, are
fully integrated into Vincentian society and are beneficiaries
of all rights and freedoms under our Constitution. They
participate fully in the political process, and today an active
representative in the House of Assembly is a descendant of
Joseph Chatoyer, the Paramount Chief of the Caribs and a
national hero of Saint Vincent and the Grenadines. Our
Government has also taken specific steps, through its land
reform and distribution policy, to empower the Caribs, who
are the main beneficiaries of the Government’s acquisition
of the area formerly occupied by Orange Hill Estates, and
the subsequent distribution, with title, of economically viable
plots to them.
My Government will ensure that our indigenous people
continue to participate fully in national society and that their
views are solicited and taken into consideration in
decision-making processes that affect them and the nation as
a whole.
My delegation is proud to co-sponsor a draft resolution
of the Standing Committee of Caribbean Ministers
Responsible for Foreign Affairs of the Caribbean
Community calling for the annual observance of an
International Day of Indigenous Peoples. I hope that this
draft resolution, when brought before this body, will be
adopted by acclamation and will receive unanimous
follow-up support from Member countries.
The Government of Saint Vincent and the Grenadines
welcomes and values highly the deepening of relations
between the Caribbean Community (CARICOM) and Latin
America in general. We are also encouraged by the degree
of cooperation which is being developed between
CARICOM and Central America. In the increasingly
competitive world environment, which is gradually being
dominated by large trading blocs, it is imperative for our
countries in Latin America and the Caribbean to forge closer
ties through economic and other forms of functional
cooperation.
My Government totally condemns the illicit production,
trafficking in and consumption of drugs. These harbingers
of violent crime and corruption pose a serious threat to the
health and well-being of our economies and our people,
endanger our democratic institutions and jeopardize national
and regional security.
10 General Assembly - Forty-eighth session
We are firmly convinced that only integrated regional
and international efforts can effectively address the drug
problem, and, accordingly, we stress the need for increased
local, regional and international cooperation. Greater
emphasis should be placed on programmes that generate
employment and income for persons attracted to drug
production and trafficking as a means of livelihood. These
should be pursued concurrently with programmes for the
prevention of drug use and the rehabilitation of drug users.
The appropriate measures must also be taken to strengthen
our judicial institutions to ensure that the perpetrators of
drug abuse and related crimes are brought to swift and
effective justice.
We in Saint Vincent and the Grenadines are closely
observing the evolution of democracy in the States of
Eastern Europe and the territories of the former Soviet
Union, as well as its consolidation worldwide. We agonized
with freedom-loving peoples when the Russian constitutional
crisis threatened to "put democracy under a shade." We
regret the loss of life that resulted from the struggle for
control, and we hope that the emergence of a full- fledged
system of democracy, with the ultimate power residing in the
hands of the people, will not be impeded by any self-serving
acts on the part of major players.
Saint Vincent and the Grenadines welcomes the
constitutional resolution of the political impasse in Pakistan.
As a member of the Commonwealth, we welcome Mrs.
Benazir Bhutto back as Prime Minister of her country and
look forward to meeting her in Cyprus at the Commonwealth
Heads of Government meeting.
My delegation wishes to reiterate its resolute
commitment to the democratic ideal and the concomitant
free enterprise system. Saint Vincent and the Grenadines,
like the other countries of CARICOM, has gone through a
historic constitutional journey, from Crown Colony
Government, with its limited franchise, to full political
independence under universal adult suffrage. We have
adhered to the principles and practice of participatory
democracy and the market economy, even when these ideals
were not as pervasive and mandatory as they are today. We
have stayed the course, by choice and conviction, and our
people have reaped the benefits. They will have it no other
way.
In this post-cold-war era we are determined to maintain
the gains of our democracy which we have accumulated over
the years, even as we face the increasing difficulties
associated with the marginalization of small States in the
face of bloc consolidation and other emerging trends of our
time.
